COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-332-CV
 
IN RE JRL PROPERTIES                                                              RELATOR
INTERNATIONAL, INC.
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The court has considered relator's petition for writ of mandamus and is 
of the opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
        Relator shall pay all costs of this original proceeding, for which let 
execution issue.
         
                                                                  PER CURIAM 
 
 
PANEL A:   CAYCE, C.J.; LIVINGSTON, and WALKER, JJ.
 
DELIVERED November 24, 2003